CADENA, Justice,
dissenting.
I cannot accept the conclusion that a suit seeking judicial review of an order of the Texas Employment Commission vests the court with power to review such order where the suit was filed before the order of the Commission became final.
The decision of the Supreme Court in Texas Employment Commission v. Stewart *775Oil Co., 153 Tex. 247, 267 S.W.2d 137 (1954), can have no controlling effect today. As pointed out in the majority opinion (n. 1), at the time the Stewart case was decided, § (i) of Art. 5221b-4, Tex.Rev.Civ.Stat.Ann. (1971), merely provided that judicial review of a decision of the Commission could be had by commencing an action in any court of competent jurisdiction against the Commission for review of its decision “Within ten (10) days after the decision of the Commission has become final.” Without commenting on the propriety of a judicial fiat to the effect that statutes must be construed in a manner consistent with judge-made rules, it is clear that the conclusion that a prematurely filed “appeal” clothes a court with authority to review a decision of the Commission has been repudiated by the Legislature.
The 1955 amendment of the statute permits judicial review of a Commission order if the action seeking such review is commenced “Within ten (10) days after the decision of the Commission has become final, and not before.” While the present statute may not be a model of clarity, it is clear that the addition of the words “and not before” was designed to serve some legislative purpose. In view of the fact that the additional words were added at the first legislative session following the Stewart decision, it is clear that the Legislature was less than completely happy with the Supreme Court’s decision that an “appeal” from a Commission ruling filed in court before the order of the Commission becomes final empowered the court to review such Commission order. In the face of this legislative rejection of the Stewart holding, the “rationale” of such holding, however persuasive we may find the Supreme Court’s refusal to “retreat into formalism wholly inconsistent with the spirit of the Texas Rules of Civil Procedure,”1 cannot be made the basis for the conclusion that the 1955 amendment of the statute is to be ignored. A judicial pronouncement that a statute means that A is B must be ignored where the statute has been subsequently amended to provide that A is not B.
I would sustain the Commission’s first point of error and hold that the trial court lacked jurisdiction to review the order of the Commission. This requires that the judgment of the trial court be set aside and appellee’s suit be dismissed for lack of jurisdiction.

. Texas Employment Commission v. Stewart Oil Co., 153 Tex. 247, 267 S.W.2d at 138 (1954).